- Provided by MZ Technologies Table of Contents Exhibit 21.1 SIGNIFICANT SUBSIDIARIES The table below sets forth all of our direct and indirect significant subsidiaries and the percentage of equity of each subsidiary we owned directly or indirectly as of December 31, 2009: Jurisdiction of Percentage Name of Company Incorporation Owned Description Propimex, S.A. de C.V. Mexico 100.00% Manufacturer of bottles and distributor of bottledbeverages. ControladoraInteramericana deBebidas, S.A. de C.V Mexico 100.00% Holding company of manufacturers anddistributors of beverages. Spal Industria Brasileirade Bebidas, S.A. Brazil 97.71% Manufacturer of cans and related products forbottling beverages. Coca-Cola FEMSA deVenezuela S.A.(formerly PanamcoVenezuela, S.A. deC.V.) Venezuela 100.00% Manufacturer of bottles and related products forbottling beverages.
